MEMORANDUM**
Gonzalez Miguel admits she received notice of the hearing she missed. We are compelled under the language of the statute to conclude that confusion about the date does not constitute “exceptional circumstances” under 8 U.S.C. § 1229a(e)(l).1 Singh v. INS is distinguishable because there the alien was concededly eligible for adjustment of status.2 The BIA rejected the Convention Against Torture claim on the basis it was abandoned when Gonzalez Miguel missed her hearing. She does not address this issue on appeal, and so it is waived.3 The Nicaraguan Adjustment and Central American Relief Act of 19974 is not constitutionally infirm.5
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Sharma v. INS, 89 F.3d 545 (9th Cir.1996).


. 295 F.3d 1037, 1039 (9th Cir.2002).


. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).


. Pub.L. 105-100, as amended by Pub.L. 105-139.


. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594 (9th Cir.2002), Ram v. INS, 243 F.3d 510 (9th Cir.2001).